[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________      FILED
                                                                       U.S. COURT OF APPEALS
                                      No. 05-12655                       ELEVENTH CIRCUIT
                                                                             APRIL 26, 2006
                                ________________________
                                                                          THOMAS K. KAHN
                                                                                CLERK
                            D. C. Docket No. 03-22630-CV-JAL

PINETREE, L.C.,

                                                                     Plaintiff-Appellant,

                                              versus

NEW SOUTH FEDERAL SAVINGS BANK,
J. P. MORGAN INVESTMENT MANAGEMENT, INC.,

                                                                     Defendants-Appellees.

                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                       (April 26, 2006)


Before ANDERSON, FAY and SILER*, Circuit Judges.

PER CURIAM:

_____________________
*Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      After oral argument and careful consideration, and for the reasons indicated

in the magistrate judge’s order granting summary judgment, we conclude that the

judgment of the court below is due to be affirmed.

      AFFIRMED.




                                         2